IN THE SUPREME COURT, STATE OF WYOMING

                                  2022 WY 146

                                                   OCTOBER TERM, A.D. 2022

                                                         November 22, 2022

IN THE INTEREST OF: BN and DN, minor
children,

NP,

Appellant
(Respondent),
                                                   S-22-0071
v.

THE STATE OF WYOMING,

Appellee
(Petitioner).

                  Appeal from the District Court of Albany County
                     The Honorable Tori R.A. Kricken, Judge

Representing Appellant:
      Melissa R. Theriault, Woodhouse Roden Ames & Brennan, LLC, Cheyenne,
      Wyoming.

Representing Appellee:
      Bridget L. Hill, Attorney General; Misha Westby*, Deputy Attorney General;
      Christina F. McCabe, Senior Assistant Attorney General; Wendy S. Ross, Senior
      Assistant Attorney General. Argument by Ms. Ross.

Guardian ad Litem Program:
     Joseph Belcher, Director, and Kim Skoutary-Johnson, Chief Trial and Appellate
     Counsel, Wyoming Office of the Guardian ad Litem.

Before FOX, C.J., KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.

*An Order Allowing Withdrawal of Counsel was entered July 26, 2022.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] NP (Mother) appeals the juvenile court’s order changing the permanency plan for
her and her two youngest children from family reunification to adoption. Mother asserts
the juvenile court abused its discretion when it determined the Department of Family
Services (DFS) made reasonable, but unsuccessful, efforts to reunify the family without
specifically tailoring their efforts to Mother’s mental health needs. We affirm.

                                             ISSUE

[¶2]   Mother raises one issue on appeal, which we rephrase:

               Whether the juvenile court abused its discretion when it found
               DFS made reasonable efforts at reunification and the
               permanency plan for the children should be changed to
               adoption.

                                             FACTS

       Background and Proceedings

[¶3] This matter involves Mother and her two children, BN and DN (born in 2015 and
2014, respectively). 1 Mother has a significant history of child endangerment across
Wyoming, Colorado, and Utah, as well as a significant history of substance abuse. DFS
first took BN and DN into protective custody in 2016 when Mother was arrested after
fleeing from police in her vehicle with the children inside. The children have been in and
out of protective custody since that time.

[¶4] This case began on January 20, 2021, when police officers in Colorado received a
tip about a possible child kidnapping. The officers made contact with Mother, who then
allegedly shot at the officers and fled the scene in a vehicle. The officers followed in
pursuit. Mother fled from Colorado into Albany County, Wyoming with both children
seated in the vehicle. Mother drove at high rates of speed to elude the officers and drove
into oncoming traffic to avoid tactical vehicle intervention. The officers eventually stopped
Mother’s vehicle, arrested her, and took BN and DN into protective custody. The State
charged Mother with numerous felonies and misdemeanors.

[¶5] On January 22, 2021, the State filed a neglect petition against Mother. In addition
to describing the above incident, the petition indicated Mother was subject to an active

1
 Mother has two older children whose status we addressed in a companion appeal. See Int. of BP & CS,
2022 WY 128, 518 P.3d 698 (Wyo. 2022). The juvenile proceedings underlying this case involve only
Mother because the father of BN and DN passed away in 2017.


                                                 1
protection order which prohibited her from contacting the children due to a DUI criminal
offense in Colorado.

[¶6] The juvenile court held a shelter care hearing the same day the petition was filed.
Mother appeared and the court entered a denial of the allegations on her behalf. The court
placed the children in DFS custody for placement in foster care. The court also ordered
Mother to submit to a substance abuse and mental health evaluation; comply with the
examiner’s recommendations; and comply with random urinalysis testing. The court
permitted Mother to have visitation with the children by letter or telephone at the discretion
of DFS and the guardian ad litem.

[¶7] On March 23, 2021, Mother plead no contest to the neglect petition. The juvenile
court found she neglected the children and ordered DFS to prepare a predisposition report
(PDR). It also ordered Mother to undergo a substance abuse evaluation. After DFS’
referral, Mother completed an Addiction Severity Index (ASI) and then applied to an
inpatient substance abuse treatment facility in Sheridan. In the context of her criminal case,
the district court ordered Mother to be evaluated by the Wyoming State Hospital to assess
her competency to proceed to trial. Mother was eventually admitted to the Wyoming State
Hospital for inpatient psychiatric treatment. 2

[¶8] On May 12, 2021, the State filed the PDR. It contained a detailed history of
Mother’s neglect of BN and DN, along with her extensive criminal history. It indicated
the children had been subjected to significant neglect and abuse for most of their lives while
in Mother’s care. Between 2016 and 2020, Mother’s criminal history included at least
seven instances of law enforcement contacts related to child neglect, abuse, or
abandonment, and one contact involving a DUI with children in the car. Mother’s criminal
history also involved, among other crimes, drug possession, domestic violence, theft, and
assault.

[¶9] The PDR set forth Mother’s history with child protective services with BN and DN.
The PDR indicated DFS took all four of Mother’s children into protective custody in
November 2016 after her arrest for domestic violence and evading police in a vehicle with
the children present. DFS had BN and DN placed in foster care from November 2016
through January 2018, and again from March 2018 through March 2020. Reunification
was achieved in each prior case when Mother substantially completed her case plans. The
PDR noted the children’s current removal from Mother was the third time in five years and
they have spent the majority of their lives in DFS custody.


2
  On May 13, 2021, the Wyoming State Hospital found Mother incompetent to proceed to trial in the
criminal matter. In December, the district court found Mother’s competency had been restored but kept the
criminal proceedings suspended for further evaluation due to Mother’s plea of not guilty by reason of mental
illness or deficiency. Mother was still being held at the Wyoming State Hospital during the permanency
hearing in January 2022, see infra ¶¶ 21–22.


                                                     2
[¶10] The juvenile court held a disposition hearing on May 20, 2021. In its order
following the hearing, the court determined the permanency goal for the children would be
family preservation with a concurrent goal of adoption. The court ordered Mother to utilize
any and all programs while she was incarcerated to address substance abuse, parenting,
trauma, and corrective thinking; “[f]ollow the recommendations of her ASI”; “[p]articipate
in a parental capacity screening if deemed appropriate by her therapist”; and “seek
individual counseling . . . as much as she is able[.]” The court further ordered Mother’s
visitation with the children would be by letter and any other visitation would “be at the
discretion of the [DFS], Guardian ad Litem, and in consultation with therapists of [BN and
DN], and conducted in a therapeutic setting.”

       Reunification Efforts

[¶11] DFS developed and filed the first case plan for the current juvenile proceedings
related to BN and DN in March 2021. Mother’s DFS caseworker attempted to confer with
Mother on the details of the case plan while she was incarcerated but she refused to
cooperate. Mother did not sign the case plan.

[¶12] The unsigned first case plan, filed prior to the juvenile court’s disposition order,
listed family reunification as the permanency goal, with a concurrent permanency plan of
adoption or guardianship. It identified several areas for Mother to focus on, such as
“be[ing] free from incarceration,” “be[ing] sober and mentally stable,” and being able to
“provide prudent, safe, non-harmful and reasonable parenting to her children.” It also
listed tasks for her to complete to accomplish the plan’s goals. Those tasks included:

              • Serve and complete terms of felony and misdemeanor
                convictions in Wyoming and Colorado;

              • “Serve and complete probation revocation from Cheyenne,
                WY”;

              • “Follow terms of probation, parole, or bond conditions”;

              • “Recognize and address substance abuse/use”;

              • “Identify and begin participation in drug treatment program
                while incarcerated”;

              • “Complete drug treatment program while incarcerated”;




                                            3
             • “Enroll in after care drug treatment program, such as an
               IOP program as recommended by the team, therapist, or
               program manager”;

             • “Participate fully in random UAs upon release from
               incarceration at DFS or program discretion”;

             • “Receive psychiatric evaluation”;

             • “Receive mental health evaluation and follow
               recommended treatment and therapy for mental health
               needs”;

             • “Take all prescribed medications regularly”;

             • “Identify and accept[] responsibility for what actions have
               caused her children trauma by creating list with therapist”;

             • “Participate [in] and complete [] any parenting program,
               class, or workbook offered while incarcerated”;

             • “Complete a parenting capacity assessment with Dr.
               Turlington upon release and follow recommendations of
               such assessment”; and

             • “Work diligently and successfully with WRAP program
               upon release to establish safe and appropriate boundaries
               and communication with children.”

[¶13] The DFS caseworker met monthly with Mother at the detention center and noted
that Mother needed “significant mental health support.” The caseworker regularly
encouraged Mother to get a therapist and an evaluation so she could begin to work on her
mental health. Mother declined the caseworker’s suggestions saying she could not receive
those services in the detention center. The caseworker stressed that DFS could connect
Mother with a therapist to provide mental health support while she was at the detention
center, but Mother insisted on waiting until she was at the Wyoming State Hospital to
receive any mental health treatment.

[¶14] DFS offered Mother several other services: the “Love and Logic” parenting
workbook, “classes through parents as teachers,” and parenting books. DFS also initially
gave Mother the option to have video visits with the children. Mother refused to accept
these services.


                                           4
[¶15] Following the disposition hearing, the DFS caseworker again met with Mother to
update the case plan. Mother felt the case plan had several inaccuracies related to her
criminal and factual background. Mother also requested DFS provide her with a Native
American spiritual book on parenting, which DFS could not find. Mother did not sign the
case plan. As filed with the juvenile court, the unsigned second case plan listed the same
goals and tasks as the previous plan but contained handwritten notes indicating drug
treatment programs were not available at the detention center, Mother’s competency
evaluation would be performed at the Wyoming State Hospital, and Mother would get a
parental capacity assessment only if it was recommended by a therapist.

[¶16] The DFS caseworker requested Mother write letters to BN and DN, which DFS, the
guardian ad litem, or the children’s therapists would review and edit before giving them to
the children. Between March and June, Mother wrote two letters to BN and DN. She was
discouraged when they did not write back. In June, the caseworker encouraged Mother to
continue writing letters even if the children did not respond. Mother then wrote over 30
letters to BN and DN. DFS withheld about half of those letters because their content was
age-inappropriate. The inappropriate letters included statements about Mother’s
experience of sexual abuse, conspiratorial statements that she believed the children were
being turned against her and groomed to favor adoption, and that many agencies were
tracking her and the children and were dangerous.

[¶17] By September, BN had been in therapy and shown positive progress, but DN’s
behavior deteriorated over the summer and the children were separated after DN exhibited
inappropriate sexual behavior and violence towards his sister. DFS helped obtain a
psychiatric evaluation for DN and then facilitated his placement into residential treatment
based on the recommendations of the evaluation. BN remained in foster care placement.

[¶18] By late November, the DFS caseworker worked with Mother to prepare a third case
plan. Mother had been receiving treatment at the Wyoming State Hospital and was more
cooperative with DFS. The third case plan required Mother to focus on: resolving her
criminal charges, providing safe parenting to her children by improving her mental health,
demonstrating ongoing sobriety, and operating a vehicle safely. Mother signed the updated
case plan but made several handwritten edits indicating she did not have a substance abuse
problem, had not been neglectful or abusive to her children, and would not see a therapist.

[¶19] Between May 2021 and January 2022, the State filed four multidisciplinary team
(MDT) meeting reports prepared by DFS. The first three reports discussed significant
issues with Mother’s willingness and ability to follow the case plans and noted her many
refusals to cooperate with DFS. Mother refused to receive any mental health treatment,
including therapy, prior to being sent to the Wyoming State Hospital. Mother was also
uncooperative with DFS in releasing her treatment information once she was a patient at
the Wyoming State Hospital. The reports noted Mother’s lack of understanding of her role
in endangering and traumatizing her children and her refusal to take accountability. From


                                            5
the outset, DFS and the guardian ad litem recommended the permanency plan be changed
to adoption. The county attorney initially recommended DFS continue reunification efforts
but later changed her permanency plan recommendation to adoption.

[¶20] The State filed the fourth, and final, MDT meeting report in January 2022 prior to
the permanency hearing. The report noted Mother had provided DFS access to some of
her treatment information and was voluntarily working with DFS. The Wyoming State
Hospital diagnosed Mother with “unspecified schizophrenic spectrum and other psychotic
disorder.” The report further noted Mother had asked why the abuse and neglect case was
opened, and she did not appear to comprehend the nature of the allegations against her and
the impact of her alleged criminal activity on the children. The entire MDT, except Mother
and her counsel, recommended changing the permanency plan to adoption.

       Permanency Hearing

[¶21] The juvenile court held the permanency hearing in January 2022. It heard testimony
from two witnesses: the DFS caseworker and Lisa Theis, the children’s foster parent. The
State also introduced four exhibits, which included the three case plans and a summary of
Mother’s letters to the children. Mother presented no evidence but cross-examined the
State’s witnesses. The guardian ad litem also presented no evidence but cross-examined
the DFS caseworker.

[¶22] The caseworker testified to his efforts to engage Mother in the services offered by
DFS, as discussed above. He also testified to Mother’s minimal progress and repeated
refusals to cooperate, along with Mother’s struggles with mental health and substance
abuse. The caseworker stated that after learning about Mother’s mental health diagnosis
and looking back on the case, he did not think he “would have done a whole lot different[.]”
He further testified there was no clear timeline when Mother would be released from her
psychiatric placement or from incarceration, as Mother was facing felony and
misdemeanor criminal proceedings in both Wyoming and Colorado. He stated that Mother
could not provide a consistent stable home environment to the children and that the children
on multiple occasions expressed their desire to be adopted. For these reasons, the
caseworker opined adoption was in the children’s best interest.

[¶23] Ms. Theis testified to her interactions with the children while in her care. She
testified the children were extremely difficult at first and displayed behaviors indicating
past trauma such as fear for their safety and food insecurity. She stated both children often
told her they did not want to live with Mother again. Ms. Theis also testified about the
progress both children made while in her care.

[¶24] At the close of the hearing, the State argued DFS had made reasonable, but
unsuccessful, efforts to reunify Mother with BN and DN and therefore should be relieved
of that obligation, and it was in the best interest of the children to change the permanency


                                             6
plan to adoption. The guardian ad litem agreed with the State, arguing the children need
stability, Mother continues to defer responsibility, and Mother refuses to acknowledge that
her actions traumatized her children.

[¶25] The juvenile court issued its order the next day. The court determined the evidence
made clear DFS had made reasonable efforts at reunification without success and it was in
the best interest of both children for the permanency plan to change to adoption. Mother
appealed.

                                STANDARD OF REVIEW

[¶26] The juvenile court may order a permanency plan be changed from family
reunification to adoption if it finds DFS “made reasonable efforts to achieve reunification
without success and that reunification is no longer in the children’s best interest.” Int. of
MA, 2022 WY 29, ¶ 25, 505 P.3d 179, 185 (Wyo. 2022) (quoting Int. of RR, 2021 WY 85,
¶ 97, 492 P.3d 246, 270 (Wyo. 2021)). We review the court’s reasonable efforts finding
for an abuse of discretion. Id. (citing RR, ¶ 98, 492 P.3d at 270–71). “A court does not
abuse its discretion unless it acts in a manner which exceeds the bounds of reason under
the circumstances.” Int. of AM, 2021 WY 119, ¶ 9, 497 P.3d 914, 918 (Wyo. 2021)
(quoting Int. of: AA, 2021 WY 18, ¶ 33, 479 P.3d 1252, 1261 (Wyo. 2021)).

[¶27] DFS had the burden at the permanency hearing to prove it made reasonable efforts
to reunify Mother with her children. MA, ¶ 26, 505 P.3d at 185 (citing AM, ¶ 15, 497 P.3d
at 920). “On appeal, we must look at whether the court’s determination that [DFS] met its
burden was reasonable and supported by a preponderance of the evidence.” Id. (citing RR,
¶ 98, 492 P.3d at 270–71). In reviewing the sufficiency of the evidence:

              [W]e defer to the juvenile court’s judgment, examining all
              evidence in the light most favorable to the State and resolving
              all evidentiary conflicts in its favor. We assume all of its
              evidence is true and disregard any contrary proof adduced by
              the parent challenging the juvenile court’s decision.

Id. ¶ 27, 505 P.3d at 185–86 (quoting RR, ¶ 98, 492 P.3d at 271).

                                      DISCUSSION

[¶28] In neglect cases, Wyo. Stat. Ann. § 14-3-440(a) requires DFS to “make reasonable
efforts to ‘preserve and reunify the family[.]’” Id. ¶ 29, 505 P.3d at 186 (quoting Int. of
SW, 2021 WY 81, ¶ 19, 491 P.3d 264, 270 (Wyo. 2021)); Wyo. Stat. Ann. § 14-3-440(a)
(LexisNexis 2021). DFS’ reasonable efforts must be aimed at preventing or eliminating
the need for removing the children from their home and making it possible for the children
to safely return home. Wyo. Stat. Ann. § 14-3-440(a); MA, ¶ 29, 505 P.3d at 186 (citing


                                             7
AM, ¶ 15, 497 P.3d at 920). The health and safety of the children are the paramount
consideration in determining what efforts are required. Wyo. Stat. Ann. § 14-3-440(b);
SW, ¶ 19, 491 P.3d at 270. As such, the “timely placement of children in accordance with
a permanency plan may take precedence over family reunification, and reunification efforts
inconsistent with the permanency plan may be discontinued.” SW, ¶ 19, 491 P.3d at 270
(quoting Int. of VS, 2018 WY 119, ¶ 43, 426 P.3d 14, 26 (Wyo. 2018)).

[¶29] Whether DFS made reasonable efforts is “determined on a case-by-case basis.” Id.
¶ 20, 491 P.3d at 270 (quoting In re DRS, 2011 WY 128, ¶ 33, 261 P.3d 697, 706 (Wyo.
2011)). “To be considered reasonable, [DFS’] efforts must ‘have been accessible, available
and appropriate.’” MA, ¶ 29, 505 P.3d at 186 (quoting SW, ¶ 20, 491 P.3d at 270); Wyo.
Stat. Ann. § 14-3-440(e). DFS’ efforts must be tailored to “the unique situation of the
family involved.” MA, ¶ 30, 505 P.3d at 186 (quoting SW, ¶ 20, 491 P.3d at 270). To
demonstrate reasonable efforts, DFS “must make clear the reasons that necessitated the out
of home placement in the first place, and then show how its efforts were directed at
remedying those reasons.” Id. (citations omitted). DFS is not excused from making
reasonable efforts to reunify the family just because the parent is incarcerated. See BP, ¶
19, 518 P.3d at 703 (citing Int. of JW, 2018 WY 22, ¶ 26, 411 P.3d 422, 427 (Wyo. 2018);
In re FM, 2007 WY 128, ¶¶ 12–14, 163 P.3d 844, 848 (Wyo. 2007)). Moreover, we have
stated that without parental cooperation “continuing efforts to rehabilitate the parent
become not only unreasonable, but contrary to a child’s best interest at some point.” RR,
¶ 99, 492 P.3d at 271 (quoting JW, ¶ 21, 411 P.3d at 426).

[¶30] In its January 14, 2022 order, the juvenile court found “[Mother] has had DFS
support for almost the entirety of the minor children’s lives” and “[i]t is clear from the
evidence that DFS has made reasonable efforts to achieve the goal of reunification.” The
court also found adoption was in the children’s best interest. Mother does not dispute the
court’s best interest finding. Instead, Mother asserts the court abused its discretion when
it found DFS made reasonable efforts to reunify her with BN and DN. Mother argues DFS
did not make reasonable efforts because it failed to demonstrate that it considered how
Mother’s mental health affected her ability to cooperate. See MA, ¶¶ 29, 36, 505 P.3d at
186, 188. For the reasons stated below, we conclude the juvenile court did not abuse its
discretion when it found DFS made reasonable, but unsuccessful, efforts to reunify Mother
with BN and DN.

[¶31] Mother relies on MA to support her claim that DFS failed to tailor its efforts to her
mental health needs. 3 Id. ¶¶ 30–31, 505 P.3d at 186. We considered Mother’s argument
in her companion appeal. BP, ¶¶ 23–25, 518 P.3d at 704. In BP, we reasoned “Mother’s
3
 “To the extent Mother argues that to meet its statutory requirement to provide reasonable efforts to reunify
the family DFS had to obtain a diagnosis of and treatment for schizophrenia, we disagree.” BP, ¶ 23 n.9,
518 P.3d at 704 n.9. The reasonable efforts DFS is required to make do not extend to ensuring a mental
health diagnosis and treatment. See Wyo. Stat. Ann. § 14-3-204(a)(iv) (stating the duty of DFS is only to
“assist” the family “in resolving problems that lead to or caused the child abuse or neglect”).


                                                     8
reliance on MA [was] out of context” because the State never made “allegations of abuse
or neglect against the mother,” DFS never provided “reasons for removing the children
from the mother’s home,” and the consideration of how the mother’s mental health affected
her ability to comply with her case requirements “was one factor which cannot be viewed
in isolation.” Id. ¶ 23, 518 P.3d at 704 (citing and quoting MA, ¶¶ 32–33, 35–36, 505 P.3d
at 187–90). As in the companion appeal, and in contrast to MA, Mother has been
adjudicated neglectful and received extensive services over the course of several years
from DFS and from child protective services in Colorado and Utah. Id. ¶ 24, 518 P.3d at
704. And again, we cannot look at Mother’s mental health issues in isolation, but we must
consider them in the context of Mother’s unique circumstances, which are different from
the circumstances in MA. Id. ¶ 23, 518 P.3d at 703 (citing MA, ¶ 36, 505 P.3d at 188).

[¶32] For example, in this case Mother was incarcerated throughout the pendency of the
juvenile proceedings. When the court conducted the permanency hearing in January 2022,
Mother was a patient at the Wyoming State Hospital awaiting an evaluation for her pending
criminal cases. We have recognized that, “[w]hat is reasonable must take into account
Mother’s incarceration and what services are available under the circumstances.” Id. ¶ 25,
518 P.3d at 704 (citing JW, ¶ 21, 411 P.3d at 426 n.8).

[¶33] Taking Mother’s incarceration into account, DFS initially met with Mother at the
detention center to develop a case plan and identify her needs to help her achieve
reunification. In the first and subsequent case plans, DFS not surprisingly identified
Mother’s needs as being free from incarceration, being sober and mentally stable, and being
able to provide prudent, safe, non-harmful and reasonable parenting to her children.

[¶34] In its efforts to address Mother’s needs, DFS regularly met with Mother to discuss
the progress of her case and offer services. 4 However, as the juvenile court recognized,
Mother’s incarceration limited the availability of DFS’ services. Prior to Mother’s
admission to the Wyoming State Hospital, DFS referred her to therapy, repeatedly
informed her such mental health supports were available at the detention center, and DFS
could connect her with such support. 5 Mother’s reluctance to cooperate with DFS, as
discussed below, ultimately prevented DFS from providing any specific mental health
services to Mother during that time.

[¶35] To assist Mother with sobriety and comply with the juvenile court’s order requiring
her to receive an ASI, DFS referred Mother to Peak Wellness for a substance abuse
evaluation. DFS’ efforts resulted in Mother completing the ASI and applying for inpatient
substance abuse treatment in Sheridan upon her release from incarceration. To assist

4
  In addition to efforts discussed here, DFS was simultaneously providing services to Mother in a separate
Laramie County case for her other children. See BP, ¶¶ 3, 20–21, 518 P.3d at 703.
5
  DFS acknowledged in Mother’s companion case that Mother’s acceptance of counseling at the Wyoming
State Hospital satisfied this requirement of her case plan. BP, ¶ 20, 518 P.3d at 703.


                                                    9
Mother with improving her parenting, DFS offered her parenting classes and books such
as the “Love and Logic” workbook.

[¶36] DFS also made efforts to address the health and safety of BN and DN. SW, ¶ 27,
491 P.3d at 271 (“In determining what efforts are required, the child’s health and safety
are the paramount concern.” (citing Wyo. Stat. Ann. § 14-3-440(b))). DFS obtained
counseling and therapy for both children, obtained a psychiatric evaluation for DN after he
exhibited inappropriate sexual behaviors and violence, and helped facilitate DN’s
placement into residential treatment. At Mother’s request, DFS also considered putting
BN and DN into a family placement, including placement with extended family, though
DFS denied the requested placements after background checks. Further, DFS facilitated
and monitored Mother’s communication with BN and DN through letters. DFS also
offered Mother the opportunity to have video visits with BN and DN.

[¶37] Though DFS considered Mother’s incarceration when it made efforts to reunify her
with BN and DN, DFS had no control over when Mother would be released and able to
provide a safe and stable living environment for the children. We have explained that
because the children’s health and safety are paramount, their “timely placement . . . in
accordance with a permanency plan may take precedence over family reunification[.]” Id.
¶ 19, 491 P.3d at 270 (quoting VS, ¶ 43, 429 P.3d at 26). Mother had multiple pending
felony criminal charges, and the Wyoming State Hospital informed DFS that Mother may
be at the Hospital for up to a year before her criminal evaluation is completed. Even if the
State released Mother, the caseworker testified at the permanency hearing that given
Mother’s history with DFS, Mother had proven she is unable to provide a consistent stable
environment for BN and DN. The juvenile court expressed a similar concern stating “it is
very unclear at what point [Mother] would be free from incarceration and able to provide
any shelter or structure or a safe living environment for [BN and DN].”

[¶38] Further, despite DFS’ efforts, Mother was often uncooperative and refused to accept
the services DFS offered. For instance, Mother refused to sign the first two case plans and,
when she signed the third case plan, she made several handwritten changes challenging the
plan’s stated goals and tasks. Mother also refused to see a therapist while at the detention
center despite DFS’ referrals and efforts to connect her with mental health treatment.
Mother also refused to sign releases to provide DFS with her treatment information from
the Wyoming State Hospital. The DFS caseworker felt Mother’s refusals “thwarted” their
efforts to reunify Mother with the children. This Court has stated that “[a] parent’s failure
to take advantage of available services, or to meaningfully participate in a case plan
developed by DFS with [her] input, is persuasive evidence that reasonable rehabilitative
efforts have been unsuccessful.” JW, ¶ 21, 411 P.3d at 426 (citing SD v. Carbon Cty. Dep’t
of Family Servs., 2002 WY 168, ¶ 23, 57 P.3d 1235, 1241 (Wyo. 2002)) (footnote omitted);
SW, ¶ 27, 491 P.3d at 271 (stating that “[a]t some point, the rights and needs of the children
rise above the rights and needs of the parent[]” (citation omitted)).



                                             10
[¶39] Viewing the evidence in the light most favorable to the State, MA, ¶ 27, 505 P.3d at
185–86, we conclude the record adequately supports the juvenile court’s determination that
DFS met its burden to prove its efforts at reunifying Mother with BN and DN were
reasonable but unsuccessful. Further, considering Mother’s history with child protective
services, her incarceration, DFS’ efforts to provide Mother services despite her minimal
cooperation, and BN’s and DN’s paramount need for timely placement in a safe and stable
home, the juvenile court could reasonably conclude the permanency plan should be
changed to adoption. See BP, ¶ 25, 518 P.3d at 705. The juvenile court did not abuse its
discretion.

[¶40] Affirmed.




                                           11